Glass, S.
— The appeal in this proceeding is from the assess- • ment • of .a transfer tax upon the supposed inheritance by the nephews and nieces of the deceased, of certain undivided shares of the real estate of said deceased under the Statutes of Descent. The real estate consists of a farm of fifty-six acres in the town of Olay, in this county. The theory of the appraiser upon whose report the assessment was made, is that because a power *227of disposition given by the will of the deceased to the testator’s wife, who survived him, was never exercised by her, the premises in question descended to the heirs-at-law of the testator, some of whom are the nieces and nephews whose shares have been taxed.
The testator died on the 30th day of November, 1899. His wife died about a month afterwards.
The testator made the following disposition of his real property by the first clause of his will, as follows:
“ First, I give and devise all my real estate of what nature or kind soever to my wife Maria Lynn, during her natural life to be retained or disposed of as she may think: proper.”
The widow never in any manner disposed of the real property mentioned.
These facts bring the case precisely within the provisions of section 131 of the Real Property Law of this State (L. 1896, chap. 547), which is as follows: “§ 131. When grantee of power has absolute fee. — Where such (i. e., by reference to preceding sections, absolute and not accompanied by a trust) a power of disposition is given, and no remainder is limited on the estate of the grantee of the power, such grantee is entitled to an absolute fee.”
Here the power of disposition given by the will to the widow and life tenant was absolute and was not accompanied by any trust; neither was any remainder limited on her estate.
By reason of this statute, therefore, she acquired an absolute fee in the lands in question, under the devise contained in the will of her husband, and such lands have not descended to the testator’s heirs-at-law.
The assessment of a tax against his heirs, was plainly erroneous and should be set aside.
An order accordingly may be entered upon five days’ notice. No costs are .allowed.
Assessment set aside. No costs.